DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the formal matters identified below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Response to Arguments
Applicant’s arguments, filed 06 October 2021, with respect to the rejection of claims 1-7 and 12-15 under 35 U.S.C. § 103 as being obvious over Yano in view of Ihme and Chambon have been fully considered and are persuasive. The rejection of claims 1-7 and 12-15 under 35 U.S.C. § 103 has been withdrawn.
Claim Objections
Claims 6-12 and 18 are objected to because of the following informalities:
Regarding claim 6, “the sensor” in line 8 and “the ink source” in line 12 lack a proper antecedent basis.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5, 13-17, 19, and 20 are allowed.
Claims 6-12 and 18 are objected to, but would otherwise be allowable if rewritten to overcome the outstanding objections.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in US 5,003,877. The claims comprise an inking cylinder and an etched cylinder arranged to retain ink between them in a nip area and configured to turn in a same direction, a doctor blade having a lowest end positioned on the etched cylinder above ink in the nip area to remove excess ink from a top surface of the etched cylinder, the rotary printing unit being configured to print on a printing support, wherein the ink source is configured to be operatively connected to the control means whereby, when the measured value of the printing parameters differs from the target value, the ink source is activated by the control means to provide ink from the two tanks in corrected relative amounts to the nip area, so as to optimize and to control the inking process.
Regarding claim 13, the claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in US 5,003,877. The claims comprise an inking cylinder and an etched cylinder arranged to retain ink between them in a nip area, the nip area being defined as a volume between the inking cylinder and the etched cylinder in a vicinity of a contact point of the inking cylinder and the etched cylinder, the inking cylinder and the etched cylinder turning in a same direction, when the measured value of the printing parameters differs from the target value, control the ink source to provide ink from the two tanks in corrected relative amounts directly to the volume of ink in the nip area between the inking cylinder and the etched 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in US 5,003,877. The claims comprise a rotary printing unit configured to print on a printing support, the inking system including an inking cylinder and an etched cylinder arranged to retain ink between them in a nip area, a rotary printing unit configured to print on a printing support, the inking system including an inking cylinder and an etched cylinder arranged to retain ink between them in a nip area, when the measured at least one printing characteristic does not match a target predefined value, computing a corrected mixture of ink and drawing the corrected mixture from the ink source, and delivering said corrected mixture to the nip area between the etched cylinder and the inking cylinder, so as to optimize and to control the inking process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
01 January 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853